Morton J.
dissented on one point, remarking that in his opinion the property in question was a chose in action reduced to possession by the husband ; that the husband, and no- one else, had a right to collect the interest on the notes held by the wife at the time of the marriage, and that the wife, in receiving it, acted as his agent, so that in law he received it ; that if he received it, no act of volition nor declaration on his part, could preserve the rights of the wife ; that the case of Stanwood v. Stanwood was not so strong as the one at bar, and that even in that case the decision was contrary to the tules of the common law.

Plaintiff nonsuit.